IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-21-00318-CR

                                     IN RE PERRY DIXON


                                From the 19th District Court
                                 McLennan County, Texas
                                Trial Court No. 2021-1091-1


                                      Original Proceeding


                                MEMORANDUM OPINION


        Relator’s petition for writ of mandamus is denied.




                                                         STEVE SMITH
                                                         Justice

Before Chief Justice Gray,
       Justice Smith,
       and Justice Rose1
Petition denied
Opinion delivered and filed December 15, 2021
Do not publish
[OT06]



        1The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.